           Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 1 of 6




 1    Patrick D. Robbins (SBN 152288)
      Daniel H.R. Laguardia (SBN 314654)
 2    Emily V. Griffen (SBN 209162)
      George B. Adams, III (SBN 321090)
 3    SHEARMAN & STERLING LLP
 4    535 Mission Street, 25th Floor
      San Francisco, CA 94105-2997
 5    Telephone: 415.616.1100
      Facsimile: 415.616.1199
 6    Email: probbins@shearman.com
              daniel.laguardia@shearman.com
 7            egriffen@shearman.com
 8            george.adams@shearman.com

 9    Attorneys for Defendants Uber Technologies,
      Inc., Dara Khosrowshahi, Nelson Chai, Glen
10    Ceremony, Ronald Sugar, Ursula Burns,
      Garrett Camp, Matt Cohler, Ryan Graves,
11    Arianna Huffington, Travis Kalanick, Wan
      Ling Martello, H.E. Yasir Al-Rumayyan, John
12    Thain, and David Trujillo

13    [Additional counsel listed on signature page]

14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18

19    BOSTON RETIREMENT SYSTEM,
                                                      Case No.: 3:19-cv-06361-RS
20                                  Plaintiff,
                                                      JOINT STIPULATION AND ORDER RE:
21                   v.                               CLASS CERTIFICATION MOTION
22                                                    AND MEDIATION AS MODIFIED BY
      UBER TECHNOLOGIES, INC., et al.,                THE COURT
23
                                  Defendants.
24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION             1
     CASE NUMBER: 3:19-CV-06361-RS
           Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 2 of 6




 1                  Lead Plaintiff Boston Retirement System (“Lead Plaintiff”), Defendants Uber
 2   Technologies, Inc. (“Uber”), Dara Khosrowshahi, Nelson Chai, Glen Ceremony, Ronald Sugar,
 3   Ursula Burns, Garrett Camp, Matt Cohler, Ryan Graves, Arianna Huffington, Travis Kalanick, Wan
 4   Ling Martello, H.E. Yasir Al-Rumayyan, John Thain, and David Trujillo (the “Uber Defendants”),
 5   and Defendants Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, Merrill Lynch, Pierce,
 6   Fenner & Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets, Inc., Allen &
 7   Company LLC, RBC Capital Markets, LLC, SunTrust Robinson Humphrey, Inc., Deutsche Bank
 8   Securities Inc., HSBC Securities (USA) Inc., SMBC Nikko Securities America, Inc., Mizuho
 9   Securities USA LLC, Needham & Company, LLC, Loop Capital Markets LLC, Siebert Cisneros
10   Shank & Co., L.L.C., Academy Securities, Inc., BTIG, LLC, Canaccord Genuity LLC, CastleOak
11   Securities, L.P., Cowen and Company, LLC, Evercore Group L.L.C., JMP Securities LLC,
12   Macquarie Capital (USA) Inc., Mischler Financial Group, Inc., Oppenheimer & Co. Inc., Raymond
13   James & Associates, Inc., William Blair & Company, L.L.C., The Williams Capital Group, L.P.,
14   and TPG Capital BD, LLC (the “Underwriter Defendants” and, together with the Uber Defendants,
15   “Defendants”) (Plaintiff and Defendants together referred to as the “Parties”), hereby stipulate and
16   agree as follows:
17                  WHEREAS, Lead Plaintiff filed a motion for class certification on September 25,
18   2020 (Dkt. No. 104) (the “Class Certification Motion”);
19                  WHEREAS, pursuant to the Parties’ Joint Case Management Statement filed on
20   August 20, 2020 (Dkt. No. 97) and the Court’s August 27, 2020 Case Management Scheduling
21   Order (Dkt. No. 100), the Defendants’ deadline to file their opposition to the Class Certification
22   Motion is December 18, 2020, Lead Plaintiff’s deadline to file its reply is February 5, 2021, and the
23   hearing on the Class Certification Motion is set for February 25, 2021;
24                  WHEREAS, pursuant to the Court’s August 27, 2020 Case Management Scheduling
25   Order (Dkt. No. 100), the Parties’ deadline to engage in private mediation discussions is currently
26   January 29, 2021;
27

28

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION                               1
     CASE NUMBER: 3:19-CV-06361-RS
              Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 3 of 6




 1                    WHEREAS, the Parties have commenced discovery related to both class certification
 2   and the merits of the action;
 3                    WHEREAS, the Parties have agreed to conduct a private mediation to attempt to
 4   resolve the claims asserted in this action, and plan to set a date for the mediation in February or
 5   early March 2021, subject to mediator availability and the exchange of additional information to
 6   facilitate the mediation; and
 7                    WHEREAS, the Parties have further agreed, in the interests of efficiency and
 8   economy, to delay briefing and hearing on the Class Certification Motion, as well as further class
 9   certification and merits discovery, while engaging in mediation discussions.
10                    IT IS THEREFORE STIPULATED AND AGREED that, subject to the Court’s
11   approval:
12            1.      The Parties shall engage in a mediation session by the end of March 2021, and the
13                    current deadline to engage in private mediation is extended to March 31, 2021.
14            2.      The February 25, 2021 hearing on the Class Certification Motion is continued to
15                    May 20, 2021 at 1:30 pm.
16            3.      The Parties shall report to the Court no later than April 1, 2021 as to the status of the
17                    mediation and if the action is not resolved to submit a revised Joint Case
18                    Management Statement.
19

20

21   IT IS SO STIPULATED.
22
     Dated:        December 15, 2020                  LABATON SUCHAROW LLP
23                                                    Jonathan Gardner (admitted pro hac vice)
                                                      Alfred L. Fatale III (admitted pro hac vice)
24                                                    Joseph N. Cotilletta (admitted pro hac vice)
                                                      Marco A. Duenas (admitted pro hac vice)
25                                                    140 Broadway
26                                                    New York, New York 10005
                                                      Telephone: (212) 907-0700
27                                                    Facsimile: (212) 818-0477
                                                      Email: jgardner@labaton.com
28

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION                                 2
     CASE NUMBER: 3:19-CV-06361-RS
              Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 4 of 6



                                                           afatale@labaton.com
 1
                                                           jcotilletta@labaton.com
 2                                                         mduenas@labaton.com

 3                                                               /s/ Alfred L. Fatale III
                                                                   Alfred L. Fatale III
 4

 5                                                 Lead Counsel for Lead Plaintiff Boston
                                                   Retirement System
 6
                                                   LEVI & KORSINSKY, LLP
 7                                                 Gregory M. Nespole (admitted pro hac vice)
                                                   55 Broadway, 10th Floor
 8                                                 New York, New York 10006
                                                   Telephone: (212) 363-7500
 9                                                 Facsimile: (212) 363-7171
                                                   Email: gnespole@zlk.com
10
                                                   Rosanne L. Mah (SBN 242628)
11                                                 388 Market Street, Suite 1300
                                                   San Francisco, California 94111
12                                                 Telephone: (415) 373-1671
                                                   Facsimile: (415) 484-1294
13                                                 Email: rmah@zlk.com
14                                                 Liaison Counsel for Lead Plaintiff Boston
                                                   Retirement System
15

16
     Dated:      December 15, 2020                 SHEARMAN & STERLING LLP
17                                                 Patrick D. Robbins
                                                   Daniel H.R. Laguardia
18                                                 Emily V. Griffen
                                                   George B. Adams, III
19

20                                                             /s/ Daniel H.R. Laguardia
                                                                 Daniel H.R. Laguardia
21
                                                   Attorneys for Defendants Uber Technologies,
22                                                 Inc., Dara Khosrowshahi, Nelson Chai, Glen
                                                   Ceremony, Ronald Sugar, Ursula Burns, Garrett
23
                                                   Camp, Matt Cohler, Ryan Graves, Arianna
24                                                 Huffington, Travis Kalanick, Wan Ling Martello,
                                                   John Thain, and David Trujillo
25

26   Dated:      December 15, 2020                 WILLKIE FARR & GALLAGHER LLP
                                                   Todd G. Cosenza (admitted pro hac vice)
27
                                                   787 Seventh Avenue
28                                                 New York, NY 10019-6099

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION                          3
     CASE NUMBER: 3:19-CV-06361-RS
           Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 5 of 6



                                                   Telephone: (212) 728-8677
 1
                                                   Facsimile: (212) 728-9677
 2                                                 Email: tcosenza@willkie.com

 3
                                                                  /s/ Todd G. Cosenza
 4                                                                   Todd G. Cosenza
 5
                                                   WILLKIE FARR & GALLAGHER LLP
 6                                                 Simona Agnolucci (SBN 246943)
                                                   One Front Street
 7                                                 San Francisco, CA 94111
                                                   Telephone: (415) 858-7447
 8                                                 Facsimile: (415) 858-7599
 9                                                 Email: sagnolucci@willkie.com

10                                                 WILLKIE FARR & GALLAGHER LLP
                                                   Joseph G. Davis (SBN 157764)
11                                                 1875 K Street, N.W.
                                                   Washington, DC 20006-1238
12                                                 Telephone: (202) 303.1131
13                                                 Facsimile: (202) 303-2131
                                                   Email: jdavis@willkie.com
14
                                                   Attorneys for Defendants Morgan Stanley & Co.
15                                                 LLC, Goldman Sachs & Co. LLC, Merrill Lynch,
                                                   Pierce, Fenner & Smith Incorporated, Barclays
16
                                                   Capital Inc., Citigroup Global Markets Inc.,
17                                                 Allen & Company LLC, RBC Capital Markets,
                                                   LLC, SunTrust Robinson Humphrey, Inc.,
18                                                 Deutsche Bank Securities Inc., HSBC Securities
                                                   (USA) Inc., SMBC Nikko Securities America,
19                                                 Inc., Mizuho Securities USA LLC, Needham &
                                                   Company, LLC, Loop Capital Markets LLC,
20
                                                   Siebert Cisneros Shank & Co., L.L.C., Academy
21                                                 Securities, Inc., BTIG, LLC, Canaccord Genuity
                                                   LLC, CastleOak Securities, L.P., Cowen and
22                                                 Company, LLC, Evercore Group L.L.C., JMP
                                                   Securities LLC, Macquarie Capital (USA) Inc.,
23                                                 Mischler Financial Group, Inc., Oppenheimer &
                                                   Co. Inc., Raymond James & Associates, Inc.,
24
                                                   William Blair & Company, L.L.C., The Williams
25                                                 Capital Group, L.P., and TPG Capital BD, LLC

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION                         4
     CASE NUMBER: 3:19-CV-06361-RS
           Case 3:19-cv-06361-RS Document 119 Filed 12/16/20 Page 6 of 6




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3           December 16, 2020
     DATED: ________________________            _____________________________________
                                                     United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE: CLASS CERTIFICATION AND MEDIATION             5
     CASE NUMBER: 3:19-CV-06361-RS
